

Exhibit 10.2






WESTELL TECHNOLOGIES, INC.
SUMMARY OF DIRECTOR COMPENSATION


The quarterly retainer for all non-employee directors is $7,500. There is not
separate compensation for meeting attendance or for chairpersons, including the
Chairman of the Board, or members of committees. In addition, all directors may
be reimbursed for certain expenses incurred in connection with attendance at
Board and committee meetings. Directors who are employees of the Company do not
receive additional compensation for service as directors. In addition,
non-employee directors are eligible to receive awards under the 2019 Omnibus
Incentive Compensation Plan. On a director’s initial appointment date,
non-employee directors are each granted 2,500 restricted shares with an annual
grant thereafter based on a target grant date value of $5,000 to be granted upon
election to the Board of Directors at the Annual Meeting of Stockholders, with
the award vesting on the first anniversary date of the grant.

